1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA
17   DARRYL NELSON,                                      Case No.: 2:18-cv-01210-JAD-PAL
18
                    Plaintiff,
19                                      NOTICE OF SETTLEMENT WITH
     vs.
20                                      EXPERIAN INFORMATION
     EXPERIAN INFORMATION SOLUTIONS, SOLUTIONS, INC.
21
     INC.; EQUIFAX INFORMATION SERVICES
22   LLC; TRANSUNION LLC; and FREEDOM
     MORTGAGE CORP.,
23
                    Defendants.
24

25
            PLEASE TAKE NOTICE that Plaintiff Darryl Nelson and Defendant Experian

26   Information Solutions, Inc. (“Experian”), have reached a tentative settlement. The parties

27   anticipate filing a Stipulation for Dismissal of the Action as to the named Plaintiff’s claims against
28
     NOTICE OF SETTLEMENT WITH EXPERIAN INFORMATION SOLUTIONS, INC. - 1
1    Experian, with prejudice, within 60 days. Plaintiff requests that all pending dates and filing
2
     requirements as to Experian, be vacated and that the Court set a deadline, sixty days from the
3
     present date for filing a dismissal as to Experian.
4
                    Dated November 19, 2018.
5

6
                                                           /s/ Matthew I. Knepper
7                                                          Matthew I. Knepper, Esq.
8                                                          Nevada Bar No. 12796
                                                           Miles N. Clark, Esq.
9                                                          Nevada Bar No. 13848
                                                           KNEPPER & CLARK LLC
10                                                         10040 W. Cheyenne Ave., Suite 170-109
11                                                         Las Vegas, NV 89129
                                                           Phone: (702) 825-6060
12                                                         Fax: (702) 447-8048
                                                           Email: matthew.knepper@knepperclark.com
13                                                         Email: miles.clark@knepperclark.com
14
                                                           David H. Krieger, Esq.
15                                                         Nevada Bar No. 9086
                                                           HAINES & KRIEGER, LLC
16                                                         8985 S. Eastern Ave., Suite 350
17                                                         Henderson, NV 89123
                                                           Phone: (702) 880-5554
18                                                         Fax: (702) 385-5518
                                                           Email: dkrieger@hainesandkrieger.com
19

20                                                         Attorneys for Plaintiff

21
          IT IS ORDERED that the settling parties shall have until November 19, 2019, to
22    either file a stipulation to dismiss with prejudice, or a joint status report advising
      when the stipulation to dismiss will be filed.
23

24      Dated: November 19, 2018

25                                                             _____________________________
                                                               Peggy A. Leen
26                                                             United States Magistrate Judge
27

28
     NOTICE OF SETTLEMENT WITH EXPERIAN INFORMATION SOLUTIONS, INC. - 2
1                                    CERTIFICATE OF SERVICE
2
            Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
3
     KNEPPER & CLARK LLC and that on November 19, 2018, I caused the document NOTICE OF
4
     SETTLEMENT WITH EXPERIAN INFORMATION SOLUTIONS, INC., to be served
5

6
     through the Court's CM/ECF to all parties appearing in this case.

7

8

9                                                 /s/ Lucille Chiusano
                                                  An employee of KNEPPER & CLARK LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF SETTLEMENT WITH EXPERIAN INFORMATION SOLUTIONS, INC. - 3
